                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00665-FDW-DCK


BARBARA THAXTON AND ANGELA D.
MAYES, Individually and on behalf of
themselves and all other similarly situated
current and former employees,

                   Plaintiffs,                       DEFENDANTS’ NOTIFICATION OF
                                                     RECEIPT AND WITHDRAWAL OF
       v.                                            REQUEST FOR ATTORNEYS’ FEES

BOJANGLES’ RESTAURANTS, INC., a
Delaware Corporation, and BOJANGLES’,
INC., a Delaware Corporation,

                   Defendants.


       On June 13, 2019, Defendants Bojangles’ Restaurants, Inc. and Bojangles’ Inc., filed

their Motion for Attorneys’ Fees Pursuant to May 14, 2019 Order (filed as Dkt. 165). The

Motion for Attorneys’ Fees sought an award of attorneys’ fees associated with the filing of their

Motion for Relief from Plaintiffs’ Violations of Court-Supervised Notice Provisions and Opt-In

Deadline (Dkt. 147, the “Motion”) which this Court granted in part on May 14, 2019 (Dkt. 164,

the “Order”),

       In Paragraph 7 of their Motion for Attorneys’ Fees, Defendants acknowledged that they

had conferred with Plaintiffs’ counsel regarding the request and that Plaintiffs’ counsel had

agreed to pay the requested amount of fees. On June 19, 2019, Defendants’ counsel received

payment of the fees. By this filing, Defendants notify the Court that Plaintiffs have tendered the

amount of fees sought and that Defendants hereby withdraw the request for fees in their Motion

for Attorneys’ Fees (Dkt. 165).




     Case 3:18-cv-00665-MOC-DCK Document 170 Filed 06/20/19 Page 1 of 2
 This 20th day of June, 2019.

                                s/ Brian L. Church
                                Charles E. Johnson
                                N.C. Bar No. 9890
                                cejohnson@robinsonbradshaw.com
                                Brian L. Church
                                N.C. Bar No. 39581
                                bchurch@robinsonbradshaw.com
                                ROBINSON, BRADSHAW & HINSON, P.A.
                                101 North Bryon Street, Suite 1900
                                Charlotte, NC 28246
                                Telephone:     704.377.2536
                                Facsimile:     704.378.4000




                               2
Case 3:18-cv-00665-MOC-DCK Document 170 Filed 06/20/19 Page 2 of 2
